PER CURIAM.
Having considered the briefs and record in this case, it appears to us that the judgment should be affirmed in all respects, except the complete cancellation of the deed from Home Seekers Realty Company to Hollywood, Inc., dated March 2, 1971. That deed was effective to convey Home Seekers Realty Company’s reversionary interest referred to in the final judgment. Thus, said deed should be cancelled or held for naught only as it purports to convey a greater interest in the property in question than Home Seekers Realty Company s possibility of reverter.
Affirmed as modified.
OWEN, C. J. , and CROSS and DOW-NEY, JJ., concur.